Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 1 of 29




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                       CASE NO. 20-21865-CIV-MORENO/GOODMAN

  PALM SPRINGS MILE ASSOCIATES, LTD., et al.,

         Plaintiffs,

  v.

  ROSS DRESS FOR LESS, INC., et al.,

        Defendants.
  ___________________________________________/

      ORDER ON CROSS-MOTIONS FOR “PREVAILING PARTY” ATTORNEY’S FEES

         Vince Lombardi (1913 – 1970) is one of the most-famous coaches in NFL history. A

  former head coach of the Green Bay Packers during the 1960s, Lombardi led the team to

  three straight and five total NFL championships in seven years and won the first two

  Super Bowls at the end of the 1966 and 1967 seasons. Although he died more than 50

  years ago, the NFL Super Bowl trophy was named in his honor and still carries that name

  today. He is famous for saying, among other things, “Winning isn’t everything, it’s the

  only thing.”1

         Lombardi’s seemingly-basic saying about the importance of winning may appear

  straightforward, but it is problematic to apply here, in a post-voluntary dismissal


  1
        https://www.brainyquote.com/quotes/vince_lombardi_115467          (last   visited
  October 23, 2020).
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 2 of 29




  scenario. That’s because both sides claim to be the winner -- i.e., the “prevailing party”

  under the applicable commercial leases. Both the two landlords who filed this lawsuit

  and the two Defendants (the tenant and its guarantor) seek attorney’s fees as the

  purported winners.

        Plaintiffs (Palm Springs Mile Associates, Ltd. and Philips Lake Worth LLC) say

  they are the prevailing parties because their lawsuit caused Defendants (Ross Dress for

  Less, Inc. and Ross Stores, Inc.) to pay in full what they owed in unpaid rents (more than

  $250,000) and to “recommit” their ongoing lease payment obligations for two additional

  months. But Defendants say that they prevailed because (1) the landlords’ lawsuit was

  improvidently filed; (2) the two monthly payments were made under protest and under

  duress; (3) the landlords were seeking $5.5 million in accelerated rent and a declaratory

  judgment and never obtained that relief; and (4) the landlords voluntarily dismissed their

  entire lawsuit, thereby wasting the Defendants’ time (and the Court’s time) by litigating

  premature claims.

        After voluntarily dismissing their lawsuit [ECF No. 22], and after the Court

  dismissed the case without prejudice [ECF No. 23], Plaintiffs filed [ECF No. 24] a motion

  for attorney’s fees, seeking $40,095.50 [ECF No. 27, p. 12]. Defendants’ later-filed fees

  motion [ECF No. 25] seeks a reduced amount of $151,291.55 (of more than $329,000

  incurred). United States District Judge Federico A. Moreno referred the competing

  attorney’s fees motions to the Undersigned. [ECF No. 30]. The parties then filed a consent



                                              2
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 3 of 29




  for the Undersigned to conduct all proceedings concerning the pending fees motions and

  the entry of a final judgment without the need for a Report and Recommendation. [ECF

  No. 49]. United States District Judge Federico A. Moreno then reassigned the case to me.

  [ECF No. 50].

         Coach Lombardi’s well-known quote assumes that one of two sides will in fact

  clearly and cleanly win and that the other side will undoubtedly lose. It does not (in a

  litigation setting) contemplate a scenario where there is no trial and no substantive ruling

  (e.g., an order granting a motion to dismiss or a summary judgment motion). Similarly,

  the Lombardi quote does not squarely address a scenario where each side might be

  deemed a partial winner and a partial loser, or when the litigation contest stopped when

  the sponsor (i.e., Plaintiffs) ended the battle. So perhaps two other Coach Lombardi

  quotes could apply here: “We didn’t lose the game; we just ran out of time”2 and “Show

  me a good loser and I’ll show you a loser.”3

         In any event, motivated by Coach Lombardi’s wisdom, and for the legal reasons

  outlined in greater detail below, the Undersigned concludes that neither side is the

  prevailing party for purposes of their fees motions and denies both motions.

         By way of introductory summary, compelling circumstances permit a trial court


  2
        https://www.brainyquote.com/quotes/vince_lombardi_103598              (last   visited
  October 23, 2020).

  3
        https://www.brainyquote.com/quotes/vince_lombardi_161268              (last   visited
  October 23, 2020).


                                                 3
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 4 of 29




  to find an exception to the general rule (under Florida law) that the court must find that

  one of the parties to a contract prevailed when there is a prevailing party attorney’s fee

  provision in the contract. As discussed below, both sides won and lost some claims, in a

  manner of speaking.

        Moreover, because there is no verdict, order, or substantive ruling in favor of either

  side, and because there are four counts in the Amended Complaint, it is difficult to

  determine which party is the prevailing party.

        In addition, without a trial or evidentiary hearing, it is also a challenge to discern

  the motivation for Defendants’ payment of the two months of unpaid rent: was it the

  filing of the lawsuit or was it because Government Covid-19 restrictions eased, permitting

  Defendants to open their stores?

        Similarly, relying solely on attorney rhetoric to conclusively determine Plaintiffs’

  motivation for voluntarily dismissing the lawsuit could be an unreliable method to

  answer a critical question: Did the Plaintiff landlords dismiss the Amended Complaint

  because they were seeking to avoid an adverse ruling on the motion to dismiss, or because

  they could no longer in good faith persist with the allegation that the Defendant tenants

  anticipatorily repudiated the Leases after the tenants paid the unpaid rent?

        Given these dynamics and the uncertainty inherent in the record, the Undersigned

  concludes that it is prudent to invoke the compelling circumstances exception here.




                                              4
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 5 of 29




  I.     Factual and Procedural Background

         a. The Leases

         Defendants operate retail clothing stores at three locations leased from Plaintiffs.

  Three leases are at issue in the case: the 511 Lease (for the Ross Dress for Less Store 511

  in Hialeah); the 1345 Lease (for the Ross Dress for Less Store 1345 in Lake Worth); and

  the 5296 Lease (for the DD Store 5296 in Lake Worth). The 511 Lease expires on January

  31, 2022; the 1345 Lease expires on January 31, 2026; and the 5296 Lease expires on

  January 31, 2027.

         When Plaintiffs filed their lawsuit on May 4, 2020 [ECF No. 1], the total rent and

  other charges for the remaining terms of the lease were more than $1.1 million for the 511

  Lease, more than $2.4 million for the 1345 Lease, and more than $2 million on the 5296

  Lease. In other words, more than $5.5 million was owed for the remaining terms on all

  three leases combined.

         Each of the three Leases4 include provisions which Defendants highlight in their

  motions to dismiss [ECF Nos. 7; 14] the Complaint, and the Amended Complaint [ECF

  Nos. 1; 13]:

         First, a tenant “default” under the Leases for failure to pay rent cannot occur

  “within ten (10) business days after Tenant’s receipt of a written notice from Landlord


  4
         All three leases contain provisions with substantially the same language on the
  points discussed here.



                                              5
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 6 of 29




  specifying such failure.” [ECF No. 1-8, p. 69, Leases § 20.1.1(a)]. In other words, Ross

  bargained for, and is entitled to, written notice and a full 10 business day cure period

  before Landlords can attempt to invoke the tenant default provisions for failure to pay

  rent.5

           Second, this same provision also expressly provides Ross the right to withhold

  rent pursuant to a bona fide dispute:

           In the event Tenant withholds Rent pursuant to a bona fide dispute between
           Landlord and Tenant, and in accordance with the terms of this Lease,
           Tenant shall not be deemed in [sic] default under the provisions of this
           Lease. Tenant, however, agrees to pay any undisputed amount in the event
           of a bona fide dispute.

  5     The full clause in the Leases (Section 20.1.1, titled “Tenant’s Default”) provides as
  follows:

           (a) Breach. The occurrence of either of the following shall constitute a
           default by Tenant pursuant to this Lease: (i) a failure by Tenant to pay Rent
           within ten (10) business days after Tenant’s receipt of written notice from
           Landlord specifying such failure; or (ii) a failure by Tenant to perform
           obligations pursuant to this Lease, other than as specified in (i) above,
           within thirty (30) days after Tenant’s receipt of written notice from
           Landlord specifying such failure or, if it reasonably would require more
           than thirty (30) days to cure such failure, within a time reasonably necessary
           to cure such failure after Tenant’s receipt of such written notice provided,
           that Tenant has commenced curing same within the thirty (30) day period
           and is diligently attempting to cure same, and provided further that such
           cure period shall not exceed ninety (90) days after Tenant’s receipt of such
           notice. In the event Tenant withholds Rent pursuant to a bona fide dispute
           between Landlord and Tenant, and in accordance with the terms of this
           Lease, Tenant shall not be deemed in [sic] default under the provisions of
           this Lease. Tenant, however, agrees to pay any undisputed amount in the
           event of a bona fide dispute.

  See ECF No. 1-8, pp. 69-70.


                                                 6
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 7 of 29




  [ECF No. 1-8, pp. 69-70, Leases § 20.1.1(a)].

         Third, the Leases also contain a similar “Disputed Sums” provision that

  expressly provides Ross the right to withhold all other charges in the event of a bona

  fide dispute:

         Disputed Sums. Under the terms of this Lease numerous charges are and
         may be due from Tenant to Landlord and vice versa, including without
         limitation, real estate Taxes, Common Area Charges, casualty and liability
         insurance premium reimbursements and other items. In the event that at
         any time during the Term a bona fide dispute arises with respect to the
         amount due for any of such charges claimed by a party to be due, that
         portion of the amount which is undisputed shall be paid by Tenant or
         Landlord, as the case may be, pending the resolution of the dispute between
         the parties by litigation or otherwise, and the disputed portion may be
         withheld pending resolution. Tenant’s withholding of a disputed amount
         in the event of a bona fide dispute shall not be deemed in [sic] default by
         Tenant under the terms of this Lease. Upon resolution, the obligated party
         shall pay to the other the remaining sum liquidated as due (if any) with
         interest thereupon at the Legal Rate.

  Id. at p. 36, Leases § 6.3.3.

         Fourth, the Leases contain a mandatory mediation provision that requires the

  parties to (a) first try in “good faith” to resolve any disputes by mediation, and (b) refrain

  from filing suit until 60 days after either party sends a notice requesting mediation:

         The parties shall first try in good faith to settle the Dispute by mediation
         pursuant to the provisions as set forth below. . . . The party commencing
         the Mediation shall first give a written notice (a “Mediation Notice”) to the
         other party setting forth the nature of the Dispute. . . . If the Dispute or any
         part thereof has not been resolved by mediation as provided above within
         sixty (60) days after receipt of the Mediation Notice, or if a party fails to
         participate in Mediation, then at the option of either party by written notice,
         the Dispute shall be determined by suit or action in court, unless it is a
         matter for Arbitration as described in Section 20.2.1. above.


                                                  7
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 8 of 29




  Id. at p. 72, Leases § 20.2.2 Mediation (emphasis added).

         Thus, Ross says, only after mandatory mediation has failed may a party proceed

  to court for resolution of a dispute.

         Moreover, this mandatory mediation provision applies to any disputes between

  the parties that exceed a monetary value of $50,000:6

         Means of Resolution. In the event that any controversy or dispute
         (“Dispute”) shall arise under this Lease and in the event that the parties
         have been unable to resolve such Dispute within thirty (30) days, the
         Dispute shall be resolved as provided in this Section 20.2. All Disputes, the
         monetary value of which exceeds Fifty Thousand Dollars ($50,000), or
         which involve an equitable remedy, shall require the utilization of
         Mediation as provided in Section 20.2.2 below. All Disputes, the monetary
         value of which is less than Fifty Thousand Dollars ($50,000) shall be settled
         by Arbitration as discussed in Section 20.2.3 below.

  Id. at pp. 65-66, Leases § 20.2.1 Alternative Dispute Resolution (emphasis added).

         Fifth, under section 20.1.1(c) in the Leases, titled “Prohibition Against Landlord

  Accelerating Rent,” Landlords (Plaintiffs) have no right to accelerate Ross’ monthly rent

  obligations unless Landlords also seek to terminate the Leases (which Landlords have

  not sought to do):

         (i)    Except as provided in Section 20.1.1(c)(2) [sic] below, and whether
         or not Landlord terminates this Lease, Tenant shall have no obligation to
         pay Rent until the date it would otherwise be due in the absence of Tenant’s
         default. Landlord shall have no right to accelerate Rent which would
         become due except as provided hereafter.

  6
         All claims in the Complaint and Amended Complaint exceed this amount.




                                               8
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 9 of 29




         (ii)   In the event Landlord terminates this Lease due to a default by
         Tenant, Landlord may recover from Tenant the balance of the Rent payable
         by Tenant for the remainder of the Term, minus the fair market rental value
         of the Store for such period, each discounted to present value using a
         discount rate of the Federal Reserve Bank of San Francisco at the time of the
         award, plus one percent (1%) per annum, together with costs and expenses
         proximately caused by Tenant’s breach of the Lease.

  Id. at p. 70, Leases § 20.1.1(c) (emphasis added).

         b. The Lawsuit

         Plaintiffs filed their four-count lawsuit on May 4, 2020. [ECF No. 1]. Count I sought

  damages for past rents; Count II sought damages for accelerated rents; Count III sought

  damages against the Guarantor (i.e., Ross Stores, Inc.); and Count IV sought a declaratory

  judgment about the force majeure provisions of the Leases.

         The Complaint alleged that Defendants breached all three Leases by failing to pay

  rent and other charges when due on May 1, 2020. It also alleges that “Tenant has further

  advised that its non-payment of rent will continue, as a result of the circumstances related

  to COVID-19.” Id. at p. 8.

         In their initial Complaint, Plaintiffs explain that they “recognize the challenges

  posed by COVID-19, including on their own business.” Id. They also say that Defendants

  are still obligated to pay rent, an “obligation [which] is not excused.” Id. They allege that

  the force majeure provisions are inapplicable and that there is “no contractual basis for

  the Tenant to avoid its obligation to pay rent.” Id.

         Plaintiffs’ Complaint declared the Leases to be in default and demanded in excess


                                                9
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 10 of 29




  of $5.5 million. Id. at p. 10. They alleged that Ross “advised that its non-payment of Rent

  will continue, as a result of the circumstances related to COVID-19, which is an

  anticipatory repudiation and breach of its payment obligations under the Leases.” Id.

          A process server served the Complaint and Summons on May 6 and 7, 2020. [ECF

  Nos. 5; 6]. Defendants jointly filed a motion to dismiss on May 13, 2020. [ECF No. 7]. They

  argued that the lawsuit violates the leases in myriad ways and asserted a lack of

  jurisdiction and failure to state a claim. Describing the lawsuit as “nothing more than a

  misplaced publicity stunt intended to gain an improper benefit and leverage against

  Ross,” Defendants said the Complaint blatantly disregards their “carefully bargained for

  rights.” Id. at p. 5.

          Specifically, Defendants flagged the following as violations of the Leases and

  efforts to undermine their contractual rights (1) requiring notice and a subsequent 10

  business day cure period; (2) requiring the parties to first try in “good faith” to resolve

  any disputes by mediation; (3) requiring the parties to refrain from filing suit until 60

  days after either party sends a notice requesting mediation; and (4) permitting Ross to

  withhold rent in the event of a bona fide dispute between the parties. Id.

          Defendants’ dismissal motion also argued that the complaint failed to include any

  details about the allegations of anticipatory repudiation and invocation of the Leases’

  force majeure provisions. They contended that these omissions exist because Ross’ prior

  correspondence to Landlords never invoked or even referred to the force majeure



                                              10
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 11 of 29




  provisions.

         Notwithstanding the temporary closure of its stores, Ross advanced April rent and

  additional charges to Landlords. It noted, in an April 30, 2020 letter, that the April rent

  payment was a sign of good faith to help stabilize cash flow, while reserving all rights.

  Ross also encouraged Landlords in its April 30 Letter to negotiate with it in good faith

  amid the current crisis, providing notice that there were circumstances giving rise to a

  bona fide dispute by stating, for example, “we have been unable to engage in constructive

  discussions with you with respect to rent payments amid these unforeseen and

  unanticipated circumstances.” Id. at p. 10.

         However, the April 30 letter also informed Landlords that: “unless we can come to

  an agreement, Ross does not intend to advance rent or additional charges for the month

  of May 2020 or possibly thereafter until its business has been reestablished to its pre-

  pandemic level.” [ECF No. 7-1, p. 2 (emphasis added)]. The letter also asserted that

  “[b]ecause Ross has been and continues to be unable to conduct its business as the parties

  anticipated and agreed to in the Lease, Ross is not required to pay rent or additional

  charges.” Id. (emphasis added).

         Ross contends that this language is not an anticipatory repudiation. Instead, it says

  that this letter was merely “Ross’ clear effort to engage Landlords in a discussion

  regarding the rent dispute, which should have led to a number of steps, including, but

  not limited to, notice, a cure period, and mediation provided for in the Leases.” [ECF No.



                                                11
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 12 of 29




  7, p. 11].

          On the same day that Plaintiffs filed their lawsuit, their attorney sent a letter

  demanding payment of the May rent. The next day, on May 5, 2020, Landlords’ litigation

  counsel sent a letter raising the possibility of mediation. Despite the request that Ross

  advise Tenants’ counsel of its willingness to mediate (and to provide the name of a

  proposed mediator and available mediation dates), this letter also began with the

  comment that Ross’ conduct “has made the prior resolution of this dispute futile.” [ECF

  No. 7-3, p. 2].

          Ross’ dismissal motion describes this as a “deficient attempt to make up for one of

  their fatal mistakes in rushing to the courthouse and violating Ross’ rights under the

  Leases.” [ECF No. 7, p. 11].

          Before filing a response to the dismissal motion, on May 26, 2020, Plaintiffs filed

  an Amended Complaint. [ECF No. 13]. The Amended Complaint still pursued four

  counts, but it added detail about the factual background before the lawsuit was filed. It

  also added additional points about the lease, such as arguing that mediation is not a

  precondition to filing an action for damages and that “either party” to the Lease may

  decline to “participate in mediation” and exercise “the option” to have the dispute

  “determined by suit or action in court.” Id. at p. 11.

          Plaintiffs’ Amended Complaint contained the following additional factual

  allegations: (1) in a March 31, 2020 letter, Ross’s Group Executive Vice President wrote



                                               12
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 13 of 29




  that Defendants had made the “decision to temporarily close all of its stores” [Id. at p. 9];

  (2) the March 31 letter indicated that Ross would advance April rent but announced that

  “[i]n the coming days and weeks” they would be demanding “rent relief and credit” for

  the future [Id.]; (3) In an April 9, 2020 letter, Ross’s Director of Real Estate forwarded a

  Letter of Intent (“LOI”) for the Landlords to sign, and it provided for “no rent” [Id. at p.

  10]; (4) the LOI demanded that the Landlords confirm “Tenant shall not owe any, and

  Landlord agrees to abate, all rentals under the Lease” for the indefinite future [Id.]; (5) the

  LOI explained that Ross’s intent about “advancing” the April rent was that the funds

  were “prepaid rent,” which Landlord was to “credit . . . against Tenant’s future rent and

  lessor charges” [Id.]; and (6) in an April 27, 2020 email, Ross’s Real Estate Director rejected

  an April 22, 2020 email counter-proposal and “sarcastically” asked “Did you read it” and

  advised Landlords that “your proposal won’t fly so we’ll just go from here.” [Id.

  (emphasis added)].

         The Amended Complaint contends that Ross’s actions “were pursuant to a

  predetermined, national policy of refusing to pay rent when due, without regard to their

  contractual obligations or the economic detriment caused to their landlords by the non-

  payments.” [ECF No. 13, p. 9].

         On May 26, 2020, five days after the Amended Complaint was filed, Defendants

  filed a second motion to dismiss. [ECF No. 14]. Plaintiffs filed their response on June 9,

  2020 [ECF No. 17] and Defendants filed their reply on June 16, 2020 [ECF No. 18].



                                                13
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 14 of 29




         In their Response, Plaintiffs noted that Ross failed to pay rent when due on May 1,

  2020 and then reconfirmed in a May 13, 2020 letter that it was withholding rent. Plaintiffs

  also explained in their Response that “even after re-opening their stores for business at

  the end of May, Defendants still failed to pay rent for June.” [ECF No. 17, p. 2]. They also

  pointed out that “Defendants’ notice of their refusal to participate in mediation re-

  confirmed what was already obvious: that this dispute would need to be determined by

  this Court.” Id. at p. 4. They also provided further detail about their view of the mediation

  requirement: the Leases do in fact require mediation before an eviction action is brought,

  but the mediation provision does not limit the filing of an action for damages and not

  eviction.

         Not surprisingly, Defendants’ Reply challenges all of the arguments raised by

  Plaintiffs. Ross argues that none of their communications rise to the level of anticipatory

  repudiation or otherwise excuse the Landlords from complying with their pre-suit

  obligations. And Defendants also stress that (in their view, which Plaintiffs disagree with)

  the Landlords unambiguously agreed in the Leases that they could recover accelerated

  rent only if they also terminated the Leases -- which they had not done.

         Approximately two weeks after filing their Reply in support of their motion to

  dismiss the Amended Complaint, Defendants filed a motion to stay discovery. [ECF No.

  19]. It included a certificate of conferral, confirming an inability to resolve the requested

  discovery stay with Plaintiffs. Five days later, on July 6, 2020, the parties filed their Joint



                                                14
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 15 of 29




  Scheduling Report. [ECF No. 20]. Plaintiffs suggested September 15, 2020 as the deadline

  to complete discovery.

        Although this Court did not know of this development at the time, Ross advised

  Landlord in three separate June 15, 2020 letters sent by overnight mail that it would pay

  the June rent under protest and under duress, while reserving all rights. [ECF No. 25-4].

  These letters advised that the payment “will be made in the coming days.” Id. Ross made

  the disputed rent payments for all three stores by July 6, 2020, and informed Landlords

  that the lost check for May rent for one store would be resent.

        On July 15, 2020, Landlords filed their succinct, one-sentence Notice of Voluntary

  Dismissal Without Prejudice. [ECF No. 22]. Slightly less than a week later (on July 21,

  2020), Judge Moreno dismissed the case without prejudice and terminated all pending

  motions, including the motions to dismiss and to stay discovery. [ECF No. 23].

        Approximately two weeks after that, on August 6, 2020, Plaintiffs filed their

  attorney’s fees motion, seeking $40,095 in fees. [ECF No. 24]. On August 19, 2020,

  Defendants filed their motion for attorney’s fees, which doubled as an opposition to

  Plaintiffs’ fees motion. [ECF No. 25]. Although Defendants incurred more than $329,000

  in fees, they seek $151,291 in discounted fees and costs, based on lowered hourly rates

  and other discounts.

        In their motions, both parties claim to be the prevailing party for purposes of

  determining whether attorney’s fees should be awarded under the Leases.



                                              15
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 16 of 29




           c. The Hearing

           The Undersigned held a 2.8-hour hearing on the competing fees motions on

  October 15, 2020. [ECF No. 46]. Landlords filed a notice of supplemental authority before

  the hearing [ECF No. 37], and Defendants filed one after the hearing [ECF No. 48].

           At the hearing, the Undersigned learned that Ross has made payments on all three

  leases for May, June, and all months since June. In other words, it is now current on the

  lease obligations. In addition, the Undersigned learned that Landlords filed the voluntary

  dismissal on their own (i.e., it was not part of a settlement or negotiated resolution with

  Ross).

           However, although Plaintiffs previously advised that Ross made the two

  payments and “recommitted” to making future payments, Ross did not in any way

  expressly pass along that message. At the hearing, Plaintiffs’ counsel explained that Ross

  had, in effect, communicated that message through its conduct (i.e., continuing to make

  payments after the initial two were made).

           In their fees motion, Plaintiffs branded themselves as the prevailing party, entitled

  to full attorney’s fees. In their notice of supplemental authority, however, they suggested

  for the first time that the Court could find that neither party prevailed and therefore not

  award attorney’s fees to either side.

           At the hearing, Plaintiffs’ counsel, in response to a question from the Undersigned,

  said their preference is to have the Court conclude that neither party prevailed.



                                                16
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 17 of 29




         Plaintiffs’ counsel also said that the payments from Ross “forced their hand” and

  compelled them to voluntarily dismiss the lawsuit. More specifically, counsel contended

  that Plaintiffs could no longer in good faith pursue a claim for anticipatory repudiation

  (and seek $5.5 million in accelerated rent) when Ross had made the unpaid rental

  payments and was continuing to fulfill the monthly rent obligations. He said Plaintiffs

  waited for the checks to clear before filing the voluntary dismissal. He advised that Ross’

  announcement that checks would be sent “came out of the blue” and was a flat-out

  reversal of Ross’ earlier-stated positions.

         Counsel for both sides advised, in response to a question from the Undersigned,

  that their respective clients had paid their fees in full and are current on their obligations

  to their respective law firms. Ross’ counsel explained that his law firm provided a

  courtesy discount to Ross because of the ongoing nature of the relationship. He said the

  clients had paid all the fees billed to date at the discounted rates.

         The Undersigned focused on the substantial difference in the amount of fees

  incurred by the two law firms (i.e., approximately $40,000 for Plaintiffs’ firm, as opposed

  to approximately $329,000 for Ross’s law firm). Ross’ counsel noted that Ross is seeking

  only approximately $150,000, but this discounted amount is still almost four times as

  much as the fees Plaintiffs incurred and is more than eight times the fees actually incurred

  by Ross’ law firm. Ross’ counsel suggested that the fees for Defendants are greater

  because the law firm used slightly-higher hourly rates and because they had to submit



                                                17
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 18 of 29




  two memoranda when Plaintiffs had to submit only one memorandum (i.e., Ross

  submitted two motions to dismiss and two replies while Plaintiffs submitted only two

  responses). The billing records submitted by the parties reveal that Plaintiffs’ law firm

  had two attorneys working on the file while Ross’ law firm used four attorneys.

         d. The Parties’ Contentions (in their competing fees motions)

                 i. Plaintiffs’ Views

         Plaintiffs assert the following arguments in support of their motion that they

  should receive attorney’s fees as the prevailing party:

         1.      They were forced to bring the lawsuit because Ross failed and refused to

  pay rent.

         2.      By paying the unpaid rent and by continuing to pay, Ross has, in effect,

  confessed its liability.

         3.      A plaintiff is entitled to prevailing party attorney’s fees under a contractual

  provision when it obtains the relief if sought, even if the court does not adjudicate the

  merits.

         4.      The claim for unpaid rent was the significant issue in the case and they are

  therefore entitled to fees. More specifically, the claim for payment of the past-due rent

  was the subject of Counts I, III and IV of the Amended Complaint.

         5.      Ross’ claim that it made the payments under protest and under duress is

  inadequate, legally irrelevant and insufficient to avoid the voluntary payment doctrine



                                                18
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 19 of 29




  or to change the analysis.

         6.     Ross’ resumption of payments effectively resolved and mooted the claim

  for $5.5 million in accelerated rent in Count II.

         7.     Ross’ motions to dismiss were baseless, and it suddenly reversed its

  position on paying the overdue rent in full once Plaintiffs’ opposition to the dismissal

  motions exposed them as meritless, less than two months after the lawsuit was filed.

         8.     Ross won absolutely nothing in the litigation. To the contrary, the litigation

  ended when Ross complied with its contractual obligations and finally paid its rent (and

  continues to pay rent on an ongoing basis).

         9.     Plaintiffs’ voluntary dismissal does not make Ross the prevailing party

  because it is the results, not the procedure, which govern the prevailing party

  determination.

                ii. Defendants’ Views

         Ross and its Guarantor (i.e., the Defendants) assert the following arguments in

  support of their motion that they should receive attorney’s fees as the prevailing party:

         1.     Plaintiffs’ lawsuit should never have been filed in the first place because

  doing so violated Ross’ contractual rights to pre-suit notice, a cure period and mediation.

         2.     Ross consistently sought dismissal of this improvidently-filed lawsuit and

  it has obtained that very relief through the Plaintiffs’ voluntary dismissal.

         3.     Ross did not concede liability by making the payments because it did so



                                                19
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 20 of 29




  under protest and under duress, reserving all of its rights. Thus, the voluntary payment

  doctrine is inapplicable.

         4.     Plaintiffs sought far more than payment of two months of overdue rent. To

  the contrary, they tried to accelerate all the remaining rent, collect $5.5 million, and obtain

  a declaratory judgment. Plaintiffs did not prevail on any of these claims.

         5.     Plaintiffs voluntarily dismissed their lawsuit at the last minute to avoid an

  imminent and unfavorable ruling on the pending motion to dismiss -- a scenario which

  makes Ross the prevailing party.

         6.     Plaintiffs voluntarily chose to abandon their claim for more than $5.5 million

  in accelerated rent and for declaratory relief after obtaining only payment of

  approximately $250,000 in unpaid rent.

         7.     Plaintiffs did not substantially prevail on anything because Ross’ position

  remains that it was entitled to withhold rent payments and that the parties were required

  to mediate and discuss how the payments should be treated doing forward.

         8.     Plaintiffs strategically avoided a judicial determination about the leases,

  and the absence of a judicial determination therefore does not render inapplicable Ross’

  defenses.

         9.     By advising the Court of its preference for a no-prevailing-party, it’s-a-wash

  ruling, Plaintiffs effectively abandoned their claim of being the prevailing party (or

  otherwise conceded that their position is weak and unlikely to succeed).



                                                20
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 21 of 29




  II.       Applicable Legal Standards and Analysis

            The parties agree that Florida law governs the interpretation of the leases. Federal

  courts sitting in diversity jurisdiction apply the law of the forum state when deciding a

  motion for attorneys’ fees. A&E Adventures LLC v. GCTC Holdings LLC, No. 19-24730-CIV,

  2020 WL 2139708, at *2 (S.D. Fla. Apr. 16, 2020), report and recommendation adopted,

  2020 WL 2129604 (S.D. Fla. May 5, 2020).

            Under Florida law, “[p]rovisions in ordinary contracts awarding attorney’s fees

  and costs to the prevailing party are generally enforced.” Yellow Pages Photos, Inc. v.

  Ziplocal, LP, 846 F.3d 1159, 1166 (11th Cir. 2017). This particular type of provision “creates

  the prevailing party’s entitlement to reasonable attorneys’ fees.” Darretta v. Windsow

  Properties, No. 04-14244-CIV-MIDDLEBROOKS, 2008 WL 11408767, at *2 (S.D. Fla. May

  1, 2008) (internal citations omitted). Thus, the threshold question the Court must answer

  is whether Landlords or Tenant (and its Guarantor) are the “prevailing party.”

            The Eleventh Circuit Court of Appeals, applying Florida law, “has construed the

  term ‘prevailing party’ to be the party that has prevailed on the significant issues in the

  litigation.” Dear v. Q Club Hotel, LLC, No. 15-CV-60474-COHN, 2017 WL 5665359, at *5

  (S.D. Fla. Nov. 1, 2017) (report and recommendation adopted in its entirety by the district

  court).

            “Where there is an attorneys’ fees provision for the prevailing party in the contract,

  the general rule is that the court must find that one of the parties to the contract



                                                  21
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 22 of 29




  prevailed.” Darretta, 2008 WL 11408767, at *2 (citing Hutchinson v. Hutchinson, 687 So.2d

  912, 912 (Fla. 4th DCA 1997)). However, there is an exception to the general rule, where

  “compelling circumstances” will give the trial court “discretion to determine that no party

  prevailed in the litigation and . . . [properly] deny an award of attorney’s fees under a

  prevailing party contract.” Winn-Dixie Stores, Inc. v. Big Lots Stores, Inc., No. 9:11-cv-80601-

  MIDDLEBROOKS, 2016 WL 2918152, at *12 (S.D. Fla. May 18, 2016) (emphasis added). In

  those cases, “deference is owed to a trial court’s discretion.” Darretta, 2008 WL 11408767,

  at *2 (citation omitted).

         Florida courts have found that the exception exists “where both [p]arties win and

  lose on significant issues.” Winn-Dixie Stores, Inc., 2016 WL 2918152, at *12 (citing Brevard

  County Fair Assoc, Inc. v. Cocoa Expo., Inc., 832 So. 2d 147, 151 (Fla. 5th DCA 2002)). For

  example, the exception exits “where both parties to [a] contract won on their breach of

  contract claims, where both parties lost on their breach of contract claims, or where both

  parties won and lost.” Darretta, 2008 WL 11408767, at *3.

         Given the dynamics of the lawsuit, it is difficult to pinpoint only one issue or count

  which will resolve the thorny question of which party prevailed. To be sure, Landlords

  prevailed, though not through a court ruling or verdict, when Ross paid approximately

  $250,000 in unpaid rent. But it cannot be said that the $5.5 million claim for accelerated

  rent and declaratory judgment were not also significant issues. Actually, they were all

  significant issues. Each side won a major issue and lost a significant issue. Landlords



                                                22
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 23 of 29




  “won” on the unpaid rent claim (which means Ross lost), but Ross “won” on the

  accelerated rent claim (and Landlords lost) when the Landlords voluntarily dismissed

  the lawsuit after obtaining their partial win.

         Ross emphasizes Plaintiffs’ voluntary dismissal of their lawsuit as the dispositive

  factor for deciding which party prevailed. And Ross is correct that this is the general rule,7

  but it does not always control. The rule is subject to exceptions. “A court may look behind

  a voluntary dismissal at the facts of the litigation to determine whether a party is a

  ‘substantially’ prevailing party.” Tubbs v. Mechanik Nuccio Hearne & Wester, P.A., 125 So.

  3d 1034, 1041 (Fla. 2d DCA 2013) (stating “the rule is subject to exceptions”) (quoting

  Padow v. Knollwood Club Ass’n, Inc., 839 So. 2d 744, 745 (Fla. 4th DCA 2003)) (internal

  quotation marks omitted).

         Thus, “[i]t is the results, not the procedure, which govern the determination of

  which party prevailed for purposes of awarding attorney’s fees.” Tubbs, 125 So. 3d at 1041




  7      Under Florida law, it is, as a general matter, well-settled that “when a plaintiff
  takes a voluntary dismissal the defendant is the prevailing party.” Stuart Plaza, Ltd. v. Atl.
  Coast Dev. Corp. of Martin Cnty., 493 So. 2d 1136, 1137 (Fla. 4th DCA 1986) (awarding the
  defendant attorneys’ fees under a prevailing party provision in a lease on the basis that
  the plaintiff voluntarily dismissed its suit); see also Thornber v. City of Ft. Walton Beach, 568
  So. 2d 914, 919 (Fla. 1990) (holding that, in general, the defendant is the prevailing party
  when the plaintiff voluntarily dismisses its suit and that “[a] determination on the merits
  is not a prerequisite to an award of attorney’s fees”); Gordon v. Warren Heating & Air
  Conditioning, Inc., 340 So. 2d 1234 (Fla. 4th DCA 1976) (same general rule under Florida’s
  mechanic’s lien statute).




                                                 23
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 24 of 29




  (emphasis supplied); see also Blue Infiniti, LLC v. Wilson, 170 So. 3d 136, 139 (Fla. 4th DCA

  2015) (reversing the attorney’s fees award to defendant as the prevailing party after Blue

  Infiniti recovered the majority of what it sought by filing suit and dismissed all three

  counts); DSSDR, LLC v. Zenith Infotech, Ltd., No. CIV. 13-10026-FDS, 2014 WL 1382553, at

  *5 n.6 (D. Mass. Apr. 8, 2014) (“Florida courts have held that voluntary dismissal does not

  make the defendant the prevailing party.”).

         Ross argues that Plaintiffs’ voluntary dismissal was filed in order to avoid an

  imminent and unfavorable ruling and that this makes a fees award in its favor even more

  appropriate. Alhambra Homeowners Ass’n v. Asad, 943 So. 2d 316, 319 (Fla. 4th DCA 2006)

  (finding that the homeowners association opted for a voluntary dismissal without

  prejudice “in the face of a likely adverse ruling” on a summary judgment motion).

         But the Undersigned cannot now conclude that this suggested (by Ross)

  motivation was in fact the reason for the voluntary dismissal. Plaintiffs’ alternate

  explanation -- that they already obtained the primary relief and could not ethically

  continue with an anticipatory repudiation theory for the accelerated rent claim after

  payment was made -- is not facially irrational. Without further evidence, the Undersigned

  would be just guessing at the reason for the voluntary dismissal.

         Moreover, the Undersigned has similar difficulties analyzing Ross’ motivation for

  making the payments (albeit under protest).

         Prevailing party provisions are enforceable when a plaintiff obtains relief it sought



                                               24
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 25 of 29




  by concession of the defendant, even if there is no adjudication on the merits. See Flagstar

  Bank, FSB v. Hochstadt, No. 08-80795CIV, 2011 WL 13174782, at *4 (S.D. Fla. June 2, 2011);

  see also Bessard v. Bessard, 40 So. 3d 775, 778 (Fla. 3d DCA 2010) (finding actions necessarily

  mooted the complaint and were the “functional equivalent” of a judgment or verdict in

  favor of the appellees); Payne v. Cudjoe Gardens Prop. Owners Ass’n, Inc., 875 So. 2d 669,

  671 (Fla. 3d DCA 2004) (“Their voluntary compliance with the deed restrictions was the

  functional equivalent of a judgment or verdict in favor of the plaintiff/association, thus

  making the association entitled to an award of attorney’s fees and costs as the prevailing

  party.”).

         Plaintiffs also rely on Augustin v. Health Options of South Florida, Inc., where the

  defendant, during the pendency of the action, made payment to the plaintiff as prayed

  for in the complaint, mooting the matter. 580 So. 2d 314, 315 (Fla. 3d DCA 1991). The

  appellate court held that this “was the functional equivalent of a judgment or verdict in

  favor of the plaintiff and therefore entitled the plaintiff to an award of attorney’s fees . . .

  as the prevailing party below.” Id.

         For all practical purposes, Plaintiffs urge the “catalyst test,” which provides that a

  party’s victory need not be obtained by a final adjudication of a lawsuit’s merits. Under

  this test, it is sufficient if the lawsuit served as a catalyst to prompt the party to take the

  desired action. Thus, attorney’s fees are justified even though there was no judicial

  involvement in the result. Stelor Prods., L.L.C. v. Silvers, No. 05-80393-CIV, 2006 WL



                                                25
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 26 of 29




  8435228, at *10 (S.D. Fla. July 18, 2006), report and recommendation adopted, 2006 WL

  8435227 (S.D. Fla. Oct. 4, 2006).

         The Florida Supreme Court has not expressly adopted the catalyst test when

  determining a party’s prevailing party status. Id. at *10. However, Stelor noted that two

  Florida appellate courts appear to follow or adopt the catalyst standard.8

         Ross contends that the catalyst test has been rejected, but it cites federal cases

  construing federal statutes. See, e.g., Dionne v. Floormasters Enters., Inc., 667 F.3d 1199 (11th

  Cir. 2012) (evaluating catalyst test argument for fees request under the federal Fair Labor

  Standards Act). The Undersigned therefore rejects Ross’ argument, as Florida law governs

  the issue, and Florida law appears to permit the test (based on mid-level appellate cases).

         Assuming for the sake of discussion that the catalyst test is recognized and could

  theoretically be used here by Plaintiffs, Ross contends the test fails on the merits. Ross

  argues that the lawsuit “did not act as a catalyst in prompting Ross to take the Plaintiffs’

  desired action, because Ross did not pay rent in full satisfaction of the dispute between

  these parties (but rather paid under protest) or pay the acceleration of all rent for the

  remainder of the Leases’ terms.” [ECF No. 43, p. 2].

         At the hearing, Ross asserted a new argument to defend against the catalyst test: it

  said it made payments for unpaid rent because the stores had reopened when the COVID-


  8
         Central Magnetic Imagine v. State Farm Mut. Auto Ins. Co., 745 So.2d 405 (Fla. 3d
  DCA 1999); All-Brite Aluminum, Inc. v. Desrosiers, 626 So.2d 1020, 1021-22 (Fla. 2d DCA
  1993).


                                                 26
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 27 of 29




  19 lockdown restrictions were removed or eased. Therefore, Ross said, the lawsuit did not

  cause the payments; it was the change in economic circumstances (which Plaintiffs did

  not create) that triggered the decision to make payments.

         Of course, Ross never offered this rationale in its memoranda, so the Undersigned

  is reluctant to simply adopt it without further inquiry. For all practical purposes,

  additional discovery and perhaps an evidentiary hearing would be necessary to

  adequately probe Ross’ motivation for making the payments and to see whether Ross’

  theory is merely an after-the-fact, make-weight argument.

         Moreover, it is entirely possible that there was a mixed motivation for the decision

  to pay the two months of unpaid rent: the opening of the stores and the filing of the

  lawsuit. The parties have not briefed the issue of whether a dual-purpose motivation is

  sufficient to successfully invoke the catalyst test. This lack of legal research and analysis

  is yet another reason why the Undersigned is reluctant to further grapple with the

  catalyst test and is hesitant to conclusively decide whether Plaintiffs can successfully

  invoke it here to persuade me to classify them as the prevailing party.

         There is another reason generating a compelling circumstance to not select one of

  the two sides as the prevailing party here. Ross argues that Plaintiffs voluntarily

  dismissed the lawsuit after receiving payment for the unpaid rent because they wanted

  to avoid an adverse ruling on the motion to dismiss. But that is less than clear from the

  record. Landlords proffered another reason for their decision: the facts had changed once



                                               27
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 28 of 29




  Ross paid, making it impossible for them to still pursue accelerated rent under an

  anticipatory repudiation theory.

           Recognizing the no judge ever ruled on the merits of any claim or defense in this

  case, it is still accurate to say that each side, in effect, won a major issue and lost a major

  issue and never received a result on a third issue (i.e., the declaratory judgment claim).

  Moreover, the record is not sufficiently developed to permit the Undersigned to safely

  and confidently declare a winner by designating one side or the other as the prevailing

  party.

           The Undersigned began this ruling with some Vince Lombardi quotes, so it is

  fitting to provide another here one, at the end: “some of us will do our jobs well and some

  will not, but we will be judged by only one thing -- the result.”9 And the result here, as

  explained above, is a mixed bag, with no clear winner.

           Consequently, the Undersigned, exercising discretion, finds that compelling

  circumstances exist to find that the “general rule” governing breach of contract claims

  should not apply here. These circumstances support the conclusion that neither side is

  the prevailing party. I therefore deny both motions for attorney’s fees. See, e.g., Adria MM

  Prods., Ltd. v. Worldwide Entm’t Grp., Inc., No. 17-21603-CIV, 2019 WL 861479, at *3 (S.D.

  Fla. Feb. 22, 2019); Trytek v. Gale Indus., Inc., 3 So. 3d 1194, 1204 n.12 (Fla. 2009) (“Appellate




  9
         https:www.brainyquote.com/quotes/vince_lombardi_386968 (last visited October
  22, 2020).


                                                 28
Case 1:20-cv-21865-JG Document 51 Entered on FLSD Docket 10/23/2020 Page 29 of 29




  courts have upheld decisions where the trial court found no prevailing party under the

  ‘significant issues’ test in breach of contract litigation.”); see also Merchants Bonding Co.

  (Mutual) v. City of Melbourne, 832 So.2d 184, 186-187 (Fla. 5th DCA 2002) (affirming trial

  judge’s discretion to determine that no party prevailed and noting that “this is a classic

  case where two parties fought to a draw; no one won and no one lost”); cf. KCIN, Inc. v.

  Canpro Investments, Ltd., 675 So.2d 222, 223 (Fla. 2d DCA 1996) (emphasis added) (“A rule

  which requires an award of prevailing party attorney’s fees in all cases may result in an

  unjust reward to a party whose conduct caused the failure of the contract. . . . [A]n

  attorney’s fee award is not required each time there is litigation involving a contract

  providing for prevailing party fees.”).

  III.   Conclusion

         The Undersigned denies both motions for attorney’s fees and costs. All parties are

  to bear their own fees and costs.

         DONE AND ORDERED in Chambers, Miami, Florida, on October 23, 2020.




  Copies furnished to:
  All counsel of record




                                               29
